Citation Nr: 1140033	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  07-29 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or at the housebound rate.


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

The Veteran served on active duty from February 1976 to March 1978.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's claim for entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or at the housebound rate.  The Veteran disagreed and perfected an appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand

The Board must unfortunately remand the claim because a remaining matter must be addressed by VBA.  The Veteran seeks special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) which provides that SMC will be granted if a veteran has a service-connected disability rated as total, and has additional service-connected disability or disabilities independently ratable at 60 percent or more, or is permanently housebound by reason of a service-connected disability or disabilities.  See also 38 C.F.R. § 3.350(i) (2011).  The Veteran is currently service-connected for a mood disorder secondary to low back pain, evaluated as 50 percent disabling effective from January 13, 1998; lumbar myofascial pain syndrome, evaluated as 40 percent disabling effective May 7, 1996; residuals of a hysterectomy, evaluated as 30 percent disabling; SMC for loss of a creative organ; and entitlement to Individual Unemployability (TDIU) benefits effective January 13, 1998.

The Court of Appeals for Veterans Claims (Court) held in Bradley v. Peake, 22 Vet. App. 280 (2008), held that a TDIU rating could serve as the "total" service-connected disability, if the TDIU entitlement was solely predicated upon a single disability for the purpose of considering entitlement to SMC as provided in § 1114(s).  The record indicates, but it is not clear, that the TDIU rating for the Veteran was provided for multiple disabilities.  

It appears that the Veteran's back disorder was the key disorder limiting her ability to follow gainful employment.  The January 2007 aid and attendance examiner determined that the Veteran was primarily limited to the Veteran's disability caused by her back pain.  Similarly, the June 2011 aid and attendance examiner noted the pain and disability caused by the Veteran's back and the medication for the back.  Neither examiner noted anything regarding the Veteran's psychological disability.  If the Veteran's back disorder, and the medications prescribed therefor, substantiate the TDIU rating by itself, then the Veteran's remaining service-connected disorders may be sufficient to warrant award of the SMC provided in 38 U.S.C.A. § 1114(s).  The Board is cognizant that the Veteran's back disorder is currently evaluated at the maximum disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2011).  However, the impact of the treating medications' effect on the Veteran does not appear to have been assessed and they in combination with the back disorder may warrant an extraschedular disability rating that will meet TDIU requirements.

It is also noted that the Veteran has maintained that she is unable to work due to her back disorder.  In addition, the claims folder contains a letter from a former employer dated in April 1996, which states that the Veteran was employed in the Housekeeping Department, however, "a chronic back problem caused [the Veteran] to resign . . . [s]he was unable to do the lifting and other strenuous tasks that her job required."  In light thereof, the case should be referred to the Director of the Compensation and Pension Service for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  Extraschedular consideration is warranted as her service-connected lumbar spine disability does not meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  

The Board further notes that record evidence may suggest that the Veteran's mood disorder disability has worsened since the last evaluation.  There are psychiatric notes indicating a decrease in Global Assessment of Functioning (GAF) scores over a period of time from 2009 to 2011.  The psychiatric disability may also substantiate TDIU benefits by itself, providing another avenue for award of the SMC.

In addition, the Board's May 2011 remand required VBA to obtain pertinent Social Security Administration (SSA) records and associate them with the Veteran's VA claims folder.  It was also requested that the Veteran be notified pursuant to 38 C.F.R. § 3.159(e) if the records were not forthcoming.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that compliance with remand instructions is neither optional nor discretionary and further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").

The record shows that VBA made an initial request for SSA records, and the agency responded in May 2011 that there were no medical records, however, the RO did not provide the notice that is required by 38 C.F.R. § 3.159(e).  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the veteran that are dated from April 2011 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the Veteran that SSA responded in May 2011 that there are no medical records.  Provide her with an explanation of the efforts VA made to obtain the records; a description of any further action that will be taken regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and a notice that the claimant is ultimately responsible for providing the evidence. 

2.  Associate with the record any VA medical records pertaining to the Veteran that date from April 2011.  If there are no further records, the claims folder should be documented accordingly.

3.  Following the foregoing, schedule a VA spine examination.  Provide the Veteran's VA claims folder to an appropriate VA examiner who is asked to review the Veteran's VA claims folder and indicate in the examination report that such was accomplished.  The examiner is asked to report the nature and extent of the Veteran's service-connected lumbar myofascial pain syndrome disability and the effects of the medications provided to treat the disability.  The examiner should provide an opinion as to whether the disability and the treating medications at least as likely as not (a probability of 50 percent or greater) render the Veteran unable to secure and follow a substantially gainful occupation taking into consideration her prior work experience.  

4.  Following the foregoing, schedule the Veteran for a VA psychiatric examination to assess the nature and severity of her service-connected psychiatric disability.  Request that the examiner review the claims folder and indicate in the examination report that this was accomplished.  The examiner should report the nature and extent of the Veteran's service-connected mood disorder secondary to low back pain disability and provide an opinion whether the disability by itself, to include any medications taken therefor, would at least as likely as not (a probability of 50 percent or greater) render the Veteran unable to secure and follow a substantially gainful occupation.  

5.  Submit the matter to the Director of the Compensation and Pension Service to determine whether a TDIU rating is warranted on an extraschedular basis for either the lumbar spine disability alone or the psychiatric disability.  This must be accomplished in light of Bradley v. Peake, 22 Vet. App. 280 (2008), in which the Court held that a TDIU rating could serve as the "total" service-connected disability, if the TDIU entitlement was solely predicated upon a single disability for the purpose of considering entitlement to SMC as provided in § 1114(s).  

6.  Following the foregoing and any other development deemed necessary, readjudicate the Veteran's claim for entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or at the housebound rate.  If the benefit sought on appeal remains denied, VBA should provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


